DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 102 appears to be missing a closing period.  
On page 30, Table 4 is unclear because it contains references to publications (Ref. S7-S11), however there is no reference list.  This should be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/088106 A1.
WO ‘106 teaches M-soc-MOF compounds for sorbing a component from a fluid and they may include chromium as trivalent metal and a specific ligand modified by removal or addition of constituent groups or the ligands may be altered additionally or alternatively by replacing one or more constituents.  H4TCPT can be used as a ligand .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘106 in view of Nakeun Ko et al. (Tailoring the water adsorption properties of MIL-101 metal-organic frameworks by partial functionalization).
WO ‘106 discloses all of the limitations of the claims except that the MOF is used to sorb water vapor from a confined space in ambient conditions (temperature and relative humidity) with a preferred sorption capacity and stability. Nakeun Ko et al. disclose Cr-based MOF materials such as MIL-101 with water adsorption properties (abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorption process of WO ‘106 by applying the Cr-MOF for water vapor adsorption in order to take advantage of its inherent capability for adsorbing gaseous species from a gas mixture.  The water vapor sorption capacity and stability of Cr-soc-MOF are inherent properties of the material as it is the preferred MOF in the instant specification, and one skilled in the art would understand that water vapor adsorption processes typically occur in confined ambient spaces containing conventional relative humidity levels.
Allowable Subject Matter
Claims 2, 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for making an exchanged MOF of formula Cr-soc-MOF by contacting a template of formula Fe-soc-MOF and a reactant including chromium in a presence of dimethylformaldehyde sufficient to replace Fe with Cr.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose metal organic framework materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl